DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (United States Patent #6,280,200).  Cunningham shows a method for manufacturing a panel assembly, the method comprising: receiving the panel assembly, wherein the panel assembly includes at least one panel, 29, having a finished surface and a covering, 3, that is removably adhered to the finished surface of the panel, and wherein the covering includes a plurality of patch sections, 5, defined by lines of demarcation; and removing at least one patch section from the finished surface of the panel to create an opening by tearing the at least one patch section along the lines of demarcation (column 3, lines 56-61), wherein each of the plurality of patch sections are frangible with respect to an adjacent patch section at the lines of demarcation (column 5, lines 1-32; Figs. 1, 2).  
Regarding claim 2, Cunningham further shows performing at least one secondary operation within the opening defined by the covering (column 3, lines 10-19).
Regarding claim 3, Cunningham teaches the at least one secondary operation includes at least one of the following: installing display screens, installing bump strips, installing trim, and installing decorative features.  In the embodiment taught by Cunningham the secondary operation is installing stickers which are decorative features (column 3, lines 17-18).
Regarding claim 8, Cunningham shows creating the opening within the covering by removing a select number of patch sections from the covering.  

Claims 1, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bussiere (United States Patent #5,090,733).  Bussiere shows a method A method for manufacturing a panel assembly, the method comprising: receiving the panel assembly, wherein the panel assembly includes at least one panel, 37, having a finished surface and a covering, 38, that is removably adhered to the finished surface of the panel, and wherein the covering includes a plurality of patch sections, 35, 36, defined by lines of demarcation, 40; and removing at least one patch section from the finished surface of the panel to create an opening by tearing the at least one patch section along the lines of demarcation, wherein each of the plurality of patch sections are frangible with respect to an adjacent patch section at the lines of demarcation (column 5, lines 23-36; Figs. 3, 4).  
Regarding claim 8, Bussiere shows creating the opening within the covering by removing a select number of patch sections from the covering.  
Regarding claim 12, Bussiere shows the covering defines opposing surfaces, and wherein a low-tack adhesive covers one of the opposing surfaces to removably adhere the covering to the finished surface of the panel (column 5, lines 37-41).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (United States Patent #6,280,200).  As shown in paragraph 4 above, Cunningham shows the instantly claimed invention of claim 1.  Cunningham shows two embodiments.  In the first embodiment the patch sections are die cut through the entire covering along the lines of demarcation of three sides and hinged on the fourth side (column 6, lines 27-31) so the patch can be opened and closed multiple times (column 5, lines 30-32).  In the second embodiment the patch sections are perforated along lines of demarcation on all four sides and removed by tearing the patch section along the lines of demarcation (column 3, lines 56-61).  Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing the application to leave a fourth perforated line of demarcation untorn in the second embodiment in order to be able to open and close the patch multiple times as described for the first embodiment.
Regarding claim 9, Cunningham teaches that the patch sections can be any shape (column 5, lines 14-19).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the patch sections of Cunningham in the form of an irregular shape as desired for design considerations because Cunningham teaches that any shape is possible.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over either Cunningham (United States Patent #6,280,200) or Bussiere (United States Patent #5,090,733) in view of Behlmer et al. (United States Patent # 5,022,951).  Cunningham and Bussiere each show a method of removing at least one patch section from a covering but fail to show a hooked removal tool.  Behlmer et al. shows a tool for removing flat labels, 11, from a panel, 12, using a tool, 20, with a distal end that terminates in a hook portion, 26.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to use the tool of Behlmer et al. in the method of either Cunningham or Bussiere for removing the patch sections because Behlmer et al. shows this hand tool can effectively slide under a section of a covering on a panel to lift and remove the section of the covering.  Furthermore, the tool of Behlmer et al. can be used by a person lacking long fingernails to slide underneath of the section of covering or by a person with unsteady hands.
Regarding claim 6, Behlmer et al. shows urging the at least one patch section away from the finished surface of the panel by the hook portion of the removal tool.  
Regarding claim 7, Behlmer et al. shows lifting a corner of a single patch section of the covering from the finished surface by placing an angled surface defined by the hook portion of the removal tool underneath the covering.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bussiere (United States Patent #5,090,733).  As shown in paragraph 5 above, Bussiere shows the instantly claimed invention of claim 8.  Bussiere fails to show the number of patch sections to be removed to create an irregularly shaped opening.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to remove the patch sections in any order, including those that create an irregularly shaped opening, because users of the product would choose the order in which they desire to reveal the hidden indicia.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None or the prior art, either alone or in combination shows the claimed method for manufacturing a panel which is a monument for an aircraft.  The prior art to Cunningham and Bussiere are not adaptable to be used as a monument for an aircraft.
Merrick et al. (United States Patent # 10,377,494) shows a panel which is a monument for an aircraft but the decorative and functional elements are added onto the panel directly and not after a patch section of a covering has been removed.  
Novak et al. (United States Patent #7,210,655) shows a panel with a removal section but the panel is not a covering to be adhered to a finished surface of an airplane monument panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hodsdon et al. (United States Patent # 7,641,951) shows a method for removing a section of a covering from a panel similar to applicant’s invention and further teaches die cutting and perforating are interchangeable for creating the removable section.
Myers (United States Patent #2,831,278) and Such (United States Patent #6,877,744) each show panels with a covering having perforated patch sections which can be torn along the lines of demarcation.
Jones (United States Patent #4,397,261) and (United States Patent # 4,550,683) each show removal of patch sections of a covering on a backing sheet.
Godecker et al. (United States Patent #8,944,376) and Hausner et al. (United States Patent Application Publication # 2020/0223550) each show monuments with decorative elements.
Kang et al. (United States Patent #8,951,387) shows a hooked tool for removing a covering from a panel.
Hildebrand et al. (United States Patent #6,158,493) shows a hand tool for sliding under a covering on a panel to remove the covering.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 11, 2021